       Case 1:20-cv-01371-PAE-BCM Document 36 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FREDERICK D. PINA,

                                        Plaintiff,                   20 Civ. 1371 (PAE) (BCM)

                         -v-                                                   ORDER

 UNITED STATES OF AMERICA,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On April 20, 2021, Judge Moses issued a report and recommendation that recommended

the dismissal of prose plaintiff Frederick D. Pifia's complaint in part, to the extent Pifia sought

lost-business damages that he had not presented to the Government before filing suit. Dkt. 29

("Report"). On May 12, 2021, the Court adopted that report in full. Dkt. 31. On May 18, 2021,

Pifia filed a letter notifying the Court that he had not received the Report because of an intervening

change in his mailing address, and therefore had been deprived of an opportunity to file objections

to it. Dkt. 32. On May 20, 2021, to ensure that Pifia had a meaningful opportunity to file such

objections, the Court granted Pifia an additional two weeks, until June 3, 2021, to do so. Dkt. 33.

Instead, on May 26, 2021 Pifia filed another letter reprising similar complaints to those in his

May 18, 2021 letter, and arguing that the Government should be prohibited from challenging his

claim for $146 million in lost-business damages. Dkt. 34. On May 28, 2021, the Court rejected

Pifia's claim that his failure to initially receive the Report barred the Government from opposing

his claim, and informed him that he remained free to submit objections to the Report by

June 3, 2021. Dkt. 35.
      Case 1:20-cv-01371-PAE-BCM Document 36 Filed 06/14/21 Page 2 of 2



       The Court has not received any further correspondence or objections from Pifia.

Accordingly, the Court's prior order adopting the Report in full stands, and this case remains

under the able general pretrial supervision of Judge Moses.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Pina.

       SO ORDERED.


                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: June 14, 2021
       New York, New York




                                                2
